Exhibit 10.2

LEASE

by and between

Van Nuys Airpark Building 5, LLC,

an Arizona limited liability company

“Lessor”

and

Adventure Vending Inc.,

a Washington corporation

“Lessee”

for

premises known as

3020 Malmo Drive

Arlington Heights, Illinois

November 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  Leased Premises    1

2.

  Lease Term    1

3.

  [Intentionally Omitted.]    1

4.

  Rent    1

5.

  Payment of Rent    1

6.

  Late Charges    2

7.

  Additional Rent    2

8.

  Taxes    2

9.

  Use of Leased Premises    2

10.

  [Intentionally Omitted.]    3

11.

  Alterations and Improvements    3

12.

  Maintenance and Repairs    3

13.

  Access    3

14.

  Liability and Casualty Insurance    4

15.

  Liens    6

16.

  Destruction of Premises    7

17.

  Condemnation    7

18.

  Signs    7

19.

  Utilities    8

20.

  Intentionally Omitted    8

21.

  Assignment and Subletting    8

22.

  Surrender    9

23.

  Title to Improvements    9

24.

  Default - Grounds    9

25.

  Default - Remedies    10

26.

  Right to Cure    11

27.

  Holding Over    11

28.

  Statement from Lessee    11

29.

  Notices - Manner of Giving    11

30.

  Lessor’s Right to Perform Lessee’s Covenants    11

31.

  Waiver    12

32.

  Time    12

33.

  No Recording    12

34.

  Subordination by Lessee    12

 

i



--------------------------------------------------------------------------------

35.

   Invalidity    12

36.

   Construction    12

37.

   Attorneys’ Fees    12

38.

   Binding Effect    12

39.

   Net Lease    12

40.

   Conveyance by Lessor    13

41.

   No Personal Liability to Lessor    13

42.

   Intentionally Omitted    13

43.

   Commissions    13

44.

   No Partnership    13

45.

   Intentionally Omitted    13

46.

   Consent of Lessor    13

47.

   Survival of Obligations    13

48.

   Entire Agreement    13

49.

   Rubbish Removal    13

50.

   Hazardous Materials    14

51.

   Representations and Warranties of Lessee    15

52.

   Representations and Warranties of Lessor    16

53.

   Severability    16

54.

   Lessee Financial Information    16

55.

   Waiver of Redemption    16

56.

   Disclaimer    16

57.

   Brokerage Disclosure    16

58.

   Waiver of Right to Jury Trial    16

Exhibits

 

Exhibit “A”

     Legal Description of Land

 

ii



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is made and entered into as of the first day of
November, 2005, by and between Van Nuys Airpark Building 5, LLC, an Arizona
limited liability company (“Lessor”), and Adventure Vending Inc., a Washington
corporation (“Lessee”).

WITNESSETH:

For and in consideration of the mutual agreements, covenants and promises set
forth in this Lease and for other good and valuable consideration, the receipt,
sufficiency and validity of which is hereby acknowledged, Lessor and Lessee
agree as follows:

1. Leased Premises: Lessor leases to Lessee and Lessee accepts and leases from
Lessor, upon the terms and conditions set forth in this Lease, that certain real
property located in the City of Arlington Heights, County of Cook, State of
Illinois, more particularly described on Exhibit “A” attached hereto (the
“Land”) and the buildings and other improvements located on the Land (the
“Improvements”; the Land and the Improvements being collectively called the
“Premises”), which is that certain real property commonly known as 3020 Malmo
Drive, Arlington Heights, Cook County, Illinois.

2. Lease Term: This Lease shall be in effect for a period commencing on
November 1, 2005 (the “Commencement Date”) and expiring on December 31, 2006
(the “Initial Term”) unless this Lease shall sooner terminate or be extended as
hereinafter provided. At the termination of this Lease, all items of rent,
taxes, insurance, utilities and other matters shall be adjusted and prorated as
of the date of termination, and Lessee shall pay to Lessor, or Lessor shall pay
to Lessee, as the case may be, such sums as shall be required to accomplish the
proration. The Initial Term, as subsequently extended through the First Renewal
Term and/or Second Renewal Term, is referred to herein as the “Lease Term”.

3. [Intentionally Omitted.]

4. Rent: Lessee shall, commencing on the Commencement Date and on the first day
of each month during the Initial Term pay to Lessor as base rent (the “Base
Rent”) the sum of Eight Thousand and No/100 Dollars ($8,000.00). Lessee shall
have the option (the “First Option”) to extend the term of this Lease for an
additional three (3) years beyond the Initial Term through December 31, 2009
(the “First Renewal Term”) by giving Lessor written notice of the exercise of
such First Option no later than March 31, 2006. If Lessee exercises the First
Option, Lessee shall, commencing on the first day of each month during the First
Renewal Term, pay to Lessor as Base Rent the sum of Nine Thousand and No/100
Dollars ($9,000.00) for each month of 2007 and 2008 and Ten Thousand and No/100
Dollars ($10,000.00) for each month of 2009. Lessee shall have the option (the
“Second Option”) to extend the term of this Lease for an additional five
(5) years beyond the First Renewal Term through December 31, 2014 (the “Second
Renewal Term”) by giving Lessor written notice of the exercise of such Second
Option no later than March 31, 2009. If Lessee exercises the Second Option,
Lessee shall, commencing on the first day of each month during the Second
Renewal Term, pay to Lessor as Base Rent the sum of Ten Thousand and No/100
Dollars ($10,000.00) for each month of 2010, Eleven Thousand and No/100 Dollars
($11,000.00) for each month of 2011 and 2012, Twelve Thousand and No/100 Dollars
($12,000.00) for each month of 2013 and Twelve Thousand and No/100 Dollars
($12,000.00) for each month of 2014.

5. Payment of Rent: Lessee shall pay the monthly installments of Base Rent and
all other sums due under this Lease to Lessor, without notice or demand, and
except as expressly set forth in this Lease, without deduction, abatement or
setoff, on the first day of each month during the Lease Term, at c/o Pacific
Companies, 1702 East Highland, Suite 310, Phoenix, Arizona 85016, or at such
other place, or to such other person or persons as Lessor may designate in
writing. All sums due under this Lease shall be payable in current legal tender
of the United States of America. The extension of time for the payment of any
installment of Base Rent or any other sums due hereunder, or the acceptance by
Lessor of any late payment, will not constitute the waiver of the right of
Lessor to insist on having all other payments due

 

1



--------------------------------------------------------------------------------

here-under made in the manner and at the time herein specified. Concurrently
with the execution of this Lease by Lessee, Lessee shall pay to Lessor the
monthly installment of Base Rent, together with the taxes thereon referenced in
Paragraph 8(a) below, for the first (1st) month of the Lease Term.

6. Late Charges: If any amount due to Lessor is not received in full by Lessor
on or before ten (10) days after the date any such payment is due, then Lessee
shall pay to Lessor a late payment charge in the amount of five percent (5%) of
the amount then due. The parties acknowledge that the damages Lessor will suffer
in the event of late payments would be extremely difficult to calculate and the
parties agree that the foregoing late payment charge is a reasonable estimate of
Lessor’s probable damages, and as such, constitutes a reasonable charge for the
expenses Lessor will suffer if Lessee fails to pay any such sum when due, and is
not a penalty. No payments need be accepted after said ten (10) day period
unless accompanied by the late payment charge. This provision shall not be
construed to allow or permit Lessee to make payments after the due date, or to
waive any of Lessor’s rights in connection therewith.

7. Additional Rent: In addition to Base Rent, all other amounts to be paid by
Lessee to Lessor pursuant to this Lease, if any, shall be deemed to be
Additional Rent, whether or not designated as such and shall be due and payable
upon demand or together with the next succeeding installment of Base Rent,
whichever shall first occur. Lessor shall have the same remedies for the failure
to pay Additional Rent as for the nonpayment of Base Rent.

8. Taxes:

(a) Occupancy, Sales and Rent Taxes: In addition to and together with its
payments of Base Rent and Additional Rent, Lessee shall pay to Lessor any
governmental taxes, other than income taxes, now or hereafter imposed on Base
Rent, Additional Rent and other charges collected or paid pursuant to the terms
of this Lease, including, without limitation, state or local rental, occupancy,
sales, transaction privilege and excise taxes.

(b) Personal Property Taxes: Lessee shall pay to the appropriate taxing
authority, not later than ten (10) days prior to delinquency, all personal
property taxes assessed against any personal property of Lessee located on or
used in connection with the Premises.

(c) Real Property Taxes: Lessee shall pay all real property taxes and
assessments (including, but not limited to water, irrigation project, sewer,
street, paving and other improvement lien assessments) against the Premises.
Lessee shall pay one-twelfth (1/12) of the estimated annual amount of such real
estate taxes and assessments to Lessor, together with and at the same time that
each monthly installment of Base Rent is due pursuant to Paragraphs 4 and 5
above. From time to time, Lessor shall notify Lessee in writing of the most
current tax assessment against the Premises, together with Lessor’s computation
of the monthly amount of such tax to be paid by Lessee. At the end of each full
tax year during the term of this Lease and again at the expiration or
termination of this Lease, Lessor and Lessee shall calculate the actual tax paid
or owing for the Premises, and Lessee shall be credited or charged, as the case
may be, for such adjustments as may be necessary by reason of any difference
between the actual amounts determined by Lessor to have been paid or owing for
the Premises (or the pro-rata portion of such amount notwithstanding that
payment to the taxing authority may not then be due) and the amount of such
taxes actually paid by Lessee to Lessor.

9. Use of Leased Premises: Lessee may occupy and use the Premises throughout the
Lease Term for any legal and lawful business purpose and for no other purpose
whatsoever (the “Use”). Lessee shall not use or occupy or permit the Premises to
be used or occupied, nor to do or permit anything to be done in or on the
Premises, in a manner which will in any way make void or voidable any insurance
then in force with respect thereto. Further, Lessee shall not use or occupy the
Premises, nor permit anything to be done in or on the Premises which will cause
or be likely to cause structural damage to the Improvements or any part thereof,
or which will constitute a public or private nuisance, or which will violate the
rights of adjoining landowners and Lessee shall not use or occupy or permit the
Premises to be used or occupied in

 

2



--------------------------------------------------------------------------------

any manner which will violate any laws. Throughout the Lease Term, Lessee, at
its sole cost and expense, shall promptly remove any violation and shall
promptly comply with all present and future laws, ordinances, orders, rules,
regulations and requirements of all federal, state, and municipal governments or
any other body exercising functions similar to those of any of the foregoing
which may be related to the Premises, or any part thereof, or to the use or
manner of use of the Premises, or any part thereof. Lessee shall not do or
suffer any waste, damage, disfigurement or injury to the Premises or any part
thereof.

10. [Intentionally Omitted.]

11. Alterations and Improvements: Lessee shall have the right, at Lessee’s sole
cost and expense, to make alterations and improvements to the Premises, provided
that Lessee first obtains Lessor’s written consent, which consent shall not be
unreasonably withheld. In seeking such approval, Lessee shall deliver to Lessor
the plans and specifications therefor and the names and addresses of contractors
being used to make such improvements. All improvements shall be made in a
lien-free manner, in compliance with all applicable governmental regulations and
in conformance with plans and specifications approved by Lessor. Lessee shall
give Lessor at least ten (10) days prior written notice of the date of
commencement of any construction on the Premises. All alterations, improvements,
additions and fixtures made or installed by Lessee shall remain upon the
Premises at the expiration or earlier termination of this Lease and shall become
the property of Lessor, unless Lessor shall, either prior to the expiration or
termination of this Lease, or within ten (10) days after the termination or
expiration of this Lease, give written notice to Lessee directing Lessee to
remove the same or such of the same as shall be specified by Lessor, and all
damage occasioned in connection with such removal shall be repaired by Lessee at
its sole cost and expense.

12. Maintenance and Repairs:

(a) Lessee’s Maintenance: Lessee, at its sole cost and expense, shall maintain
in good order and repair (making all necessary replacements, renewals, and
alterations, thereto) the interior of the Premises and any improvements now
existing or hereafter made upon the Premises by Lessee, and all furnishings,
fixtures and equipment located therein, in a good, safe, sanitary and neat
manner. Lessee’s maintenance obligations shall include, without limitation, any
and all interior and non-structural walls; all water, drain, sewer, heating,
electrical and other pipes, lines or ducts in the Premises; all fixtures,
electrical and lighting facilities; all windows, doors, plate glass, window and
door frames; and any Lessee signage in or about the Premises. Lessee shall keep
all drainage pipes in the Premises free and open and will protect water, heating
and other pipes within the Premises so that they will not freeze or become
clogged, and will repair all leaks, and will also repair all damage caused by
leaks or otherwise by Lessee’s failure to perform its obligations under this
paragraph. Lessee shall, at its sole cost and expense, perform all ordinary
maintenance and repair of the HVAC system serving the Premises as is customary
and reasonable, under a net lease, to maintain it in good order and repair. All
maintenance and repair work shall comply with applicable laws, ordinances, and
regulations. Lessee shall further keep and maintain any sidewalk area in front
of the Premises.

(b) Lessor’s Maintenance: Lessor shall maintain and repair throughout the term
of the Lease the structural portions of the roof and the roof membrane, the
surfaces of exterior walls, the structural portions of the Improvements and the
foundation, and the pipes, utility and sewer lines, serving the exterior of the
Improvements to the Premises. All maintenance and repair work shall comply with
applicable laws, ordinances and regulations.

13. Access: Lessor and its authorized representatives shall have, at all
reasonable times, upon not less than forty-eight (48) hours advance written
notice (except in the event of an emergency, in which event only such notice as
may be reasonable under the circumstances shall be required), the right to enter
the Premises to inspect the same, to exhibit the Premises to prospective
purchasers, lenders or lessees, to make any necessary repairs to the Premises,
or to perform any work (i) which may be necessary to comply with any laws,
ordinances, rules or regulations of any public authority, or (ii) that Lessor
may deem necessary to prevent waste or deterioration in connection with the
Premises if Lessee does not make or cause such repairs to be

 

3



--------------------------------------------------------------------------------

made or performed or cause such work to be performed promptly after receipt of a
written request from Lessor. Lessor shall have the right at all times to retain
a key with which to unlock all of the doors in, upon or about the Premises,
excluding Lessee’s vaults, safes and files.

14. Liability and Casualty Insurance:

(a) Indemnification and Waiver

(i) Indemnity. To the fullest extent permitted by law, and except for Claims
arising from the negligence or other fault of Lessor Parties, Lessee shall, at
Lessee’s sole cost and expense, Indemnify Lessor Parties against all Claims
arising from (i) any Personal Injury, Bodily Injury or Property Damage occurring
in or at the Premises; (ii) any Bodily Injury to an employee of a Lessee Party
arising out of and in the course of employment of the employee and occurring
anywhere in the Property; (iii) the use or occupancy, or manner of use or
occupancy, or conduct or management of the Premises or of any business therein;
(iv) subject to the waiver of subrogation provisions of this Lease, any act,
error, omission or negligence of any of the Lessee Parties in, on or about the
Premises or the Property; (v) the conduct of Lessee’s business; (vi) any
alterations, activities, work or things done, omitted, permitted or allowed by
Lessee Parties in, at or about the Premises or Property, including the violation
of or failure to comply with any applicable laws, statutes, ordinances,
standards, rules, regulations, orders, or judgments in existence on the date of
the Lease including Hazardous Materials Laws (defined below); (vii) any breach
or default by Lessee in the full and prompt payment of any amount due under this
Lease, any breach, violation or nonperformance of any term, condition, covenant
or other obligation of Lessee under this Lease if Lessee does not make such
payment or otherwise cure such breach, default, violation or nonperformance
within thirty (30) days of the commencement of same, or any misrepresentation
made by Lessee or any guarantor of Lessee’s obligations in connection with this
Lease; (viii) all damages sustained by Lessor as a result of any holdover by
Lessee or any Lessee Party in the Premises including, but not limited to, any
claims by another tenant resulting from a delay by Lessor in delivering
possession of the Premises to such tenant; (ix) any liens or encumbrances
arising out of any work performed or materials furnished by or for Lessee; or
(x) any matter enumerated in Paragraph 14(a)(ii) below.

(ii) Waivers. Lessee, on behalf of all Lessee Parties, Waives all Claims against
Lessor Parties arising from the following except to the extent caused by the
negligence or other fault of Lessor Parties: (i) any Personal Injury, Bodily
Injury, or Property Damage occurring in or at the Premises; (ii) any loss of or
damage to property of a Lessee Party located in the Premises or other part of
the Premises by theft or otherwise; (iii) any Personal Injury, Bodily Injury, or
Property Damage to any Lessee Party caused by other tenants of the Premises,
parties not occupying space in the Property, occupants of property adjacent to
the Premises, or the public or by the construction of any private, public, or
quasi-public work occurring either in the Premises or elsewhere in the Premises;
(iv) any interruption or stoppage of any utility service or for any damage to
persons or property resulting from such stoppage; (v) business interruption or
loss of use of the Premises suffered by Lessee; (vi) any latent defect in
construction of the Improvements; (vii) damages or injuries or interference with
Lessee’s business, loss of occupancy or quiet enjoyment and any other loss
resulting from the exercise by Lessor of any right or the performance by Lessor
of Lessor’s maintenance or other obligations under this Lease, or (viii) any
Bodily Injury to an employee of a Lessee Party arising out of and in the course
of employment of the employee and occurring anywhere in the Premises.

(iii) Definitions. For purposes of this Paragraph 14: (i) the term “Lessee
Parties” means Lessee and Lessee’s officers, directors, shareholders, partners,
affiliates, board members, staff, employees, members, agents, principals,
independent contractors, attorneys, accountants and representatives of the
referenced person and the predecessors, heirs, successors and assigns of any
such person (collectively, “Representatives”); (ii) the term “Lessor Parties”
means Lessor, and Lessor’s Representatives; (iii) the term “Indemnify” means
indemnify, defend and hold free and harmless for, from and against; (iv) the
term “Claims” means all liabilities, claims, damages (including consequential
damages), losses, penalties, litigation, demands, causes of action (whether in
tort or contract, in law or at

 

4



--------------------------------------------------------------------------------

equity or otherwise), suits, proceedings, judgments, disbursements, charges,
assessments, and expenses (including attorneys’ and experts’ fees and expenses
incurred in investigating, defending, or prosecuting any litigation, claim, or
proceeding); (v) the term “Waives” means that the Lessee Parties waive and
knowingly and voluntarily assume the risk of; and (vi) the terms “Bodily
Injury”, “Personal Injury” and “Property Damage” will have the same meanings as
in the form of commercial general insurance policy issued by Insurance Services
Office, Inc. most recently prior to the date of the injury or loss in question.

(iv) Intentionally Omitted.

(v) Duty to Defend. Lessee’s duty to defend Lessor Parties is separate and
independent of Lessee’s duty to Indemnify Lessor Parties. Lessee’s duty to
defend includes Claims for which Lessor Parties may be liable without fault or
may be strictly liable. Lessee’s duty to defend applies regardless of whether
issues of negligence, liability, fault, default or other obligation on the part
of Lessee Parties have been determined. Lessee’s duty to defend applies
immediately, regardless of whether Lessor Parties have paid any sums or incurred
any detriment arising out of or relating, directly or indirectly, to any Claims.
It is the express intention of Lessor and Lessee that Lessor Parties will be
entitled to obtain summary adjudication regarding Lessee’s duty to defend Lessor
Parties at any stage of any Claim within the scope of this Paragraph 14.

(vi) Obligations Independent of Insurance. The indemnification provided in this
Paragraph 14 shall not be construed or interpreted as in any way restricting,
limiting or modifying Lessee’s insurance or other obligations under this Lease,
and the provisions of this Paragraph 14 are independent of Lessee’s insurance
and other obligations. Lessee’s compliance with the insurance requirements and
other obligations under this Lease does not in any way restrict, limit or modify
Lessee’s indemnification obligations under this Lease.

(vii) Survival. The provisions of this Paragraph 14 will survive the expiration
or earlier termination of this Lease until all Claims against Lessor Parties
involving any of the indemnified or waived matters are fully and finally barred
by the applicable statutes of limitations.

(b) Waiver of Subrogation. Lessor and Lessee each hereby waive any rights one
may have against the other and their respective Representatives, on account of
any loss or damage occasioned to Lessor or Lessee, as the case may be, or their
respective property, the Premises, its contents or to other portions of the
Premises, arising from any risk covered by any policy of property insurance then
in effect. In addition, Lessor and Lessee, for themselves and on behalf of their
respective insurance companies, waive any right of subrogation that any such
insurance company may have against Lessor, Lessor’s lender, any other tenant of
the Premises, or Lessee, and their respective Representatives as the case may
be. It is the intent of the parties that with respect to any loss from a named
peril required to be covered under a policy of property insurance, the parties
shall look solely to their respective insurance company for recovery. The
foregoing waivers of subrogation shall be operative only so long as available in
the State of Illinois and provided further that no policy of insurance is
invalidated thereby.

(i) (c) Lessee’s Insurance. From and after the Commencement Date, Lessee shall
carry, at Lessee’s sole cost and expense, the following types of insurance, in
the amounts specified or in such higher amounts as requested by Lessor and which
are customary in the Chicago metropolitan area. Lessor agrees that in the event
Lessee’s current insurance does not satisfy the requirements set forth below,
Lessor will cooperate with the Lessee to modify the insurance coverage required
herein so that there will not be a material increase in the costs of Lessee’s
corporate insurance program nor in the Lessor’s risks. If the Lessee believes
that changes are needed and the parties are not able to mutually agree on the
changes, then the Lessor shall have the right to terminate this Lease with
ninety days notice. Commercial general liability insurance for personal injury,
bodily injury (including wrongful death) and damage to property with a combined
single limit of not less than One Million and No/100 Dollars ($1,000,000.00),
per occurrence, Three Million and No/100 Dollars ($3,000,000.00), annual
aggregate, insuring against any and all liability of the insured with respect to
the Premises, or arising out of the maintenance, use or occupancy

 

5



--------------------------------------------------------------------------------

thereof, including Premises operations, products and completed operations and
owned, hired and non-owned automobiles, utilizing ISO policy form CG 0001, or
its equivalent. The commercial general liability insurance policy shall contain
a contractual liability endorsement specifically deleting the contractual
liability exclusion for Personal Injury. In addition, the policy required
pursuant to the provisions of this Paragraph 14(c) (i) shall not have a
deductible in excess of Ten Thousand and No/100 Dollars ($10,000.00).

(ii) A policy or policies of workers’ compensation insurance with an insurance
carrier and in amounts approved by governmental authorities having jurisdiction
and a policy of employer’s liability insurance with limits of liability not less
than One Million and No/100 Dollars ($1,000,000.00), each accident; One Million
and No/100 Dollars ($1,000,000.00), disease policy limit; and One Million and
No/100 Dollars ($1,000,000.00), disease each employee. Both such policies shall
contain waivers of subrogation in favor of Lessor.

(iii) “Causes of Loss-Special Form” property insurance including coverage for
sprinkler leakage, vandalism and malicious mischief and rent insurance covering
the entire Premises, including all of Lessee’s leasehold improvements,
alterations, additions or improvements made pursuant to Paragraph 11, removable
personal property from time to time in, on or upon the Premises, in an amount
not less than one hundred percent (100%) of their full replacement cost of the
Premises without depreciation. Any policy proceeds shall be used for the repair
or replacement of the property damaged or destroyed unless this Lease shall
cease and terminate under the provisions of Paragraph 16. Such policy of
property insurance shall name Lessor as “loss payee” and shall not have a
deductible in excess of Twenty Five Thousand and No/100 Dollars ($25,000.00).

All policies of insurance to be procured by Lessee shall be issued by insurance
companies qualified to do business in the State of Illinois. All property
policies shall be issued in the name of Lessee and shall name Lessor as “loss
payee.” All liability policies obtained by Lessee shall name Lessor as an
additional insured party.” Executed copies of the policies of insurance or
evidence of insurance meeting the requirements of Accord Form No. 27 (February
1993) or such other evidence as may be reasonably acceptable to Lessor and
evidence of required additional insured endorsements on ISO Form CG20-26
(collectively referred to in this Paragraph 14(c) as “Certificates”) shall be
delivered to Lessor within ten (10) days after the Commencement Date and
thereafter, executed copies of renewal policies or Certificates thereof shall be
delivered to Lessor within thirty (30) days prior to the expiration of the term
of each such policy. As often as any such policy shall expire or terminate,
renewal or additional policies shall be procured and maintained by Lessee in
like manner and to like extent. All commercial general liability, property
damage and other casualty policies shall be written as primary policies and
shall provide that any insurance which Lessor may carry is strictly excess,
secondary and non-contributing with any insurance carried by Lessee. The
insurance requirements contained in this Paragraph 14 are independent of
Lessee’s waiver, indemnification and other obligations under this Lease and
shall not be construed or interpreted in any way to restrict, limit or modify
Lessee’s waiver, indemnification or other obligations or to in any way limit
Lessee’s obligations under this Lease.

(d) Adequacy of Insurance. Lessor makes no representation or warranty to Lessee
that the amount of insurance to be carried by Lessee under the terms of this
Lease is adequate to fully protect Lessee’s interest. If Lessee believes that
the amount of any such insurance is insufficient, Lessee is encouraged to
obtain, at its sole cost and expense, such additional insurance as Lessee may
deem desirable or adequate. Lessee acknowledges that Lessor shall not, by the
fact of approving, disapproving, waiving, accepting, or obtaining any insurance,
incur any liability for or with respect to the amount of insurance carried, the
form or legal sufficiency of such insurance, the solvency of any insurance
companies or the payment or defense of any lawsuit in connection with such
insurance coverage, and Lessee hereby expressly assumes full responsibility
therefor and all liability, if any, with respect thereto.

15. Liens: Lessee shall keep the Premises free and clear of all mechanic’s and
materialmen’s liens. If, because of any act or omission (or alleged act or
omission) of Lessee, any mechanics’, materialmen’s or other lien, charge or
order for the payment of money shall be filed or recorded against the Land or
any building or improvement thereon, or against Lessor (whether or not such
lien, charge or order is

 

6



--------------------------------------------------------------------------------

valid or enforceable as such), Lessee shall, at its own expense, cause the same
to be canceled or discharged of record within thirty (30) days after Lessee
shall have received written notice of the filing thereof, or Lessee may, within
said thirty (30) day period, furnish to Lessor, a bond pursuant to A.R.S.
§33-1004 and satisfactory to Lessor against the lien, charge or order, in which
case Lessee shall have the right to contest, in good faith, the validity or
amount thereof.

16. Destruction of Premises: If the Premises shall be wholly or partially
damaged or destroyed by fire, by the elements or by other causes, Lessor shall
repair or rebuild the same to the extent of available insurance proceeds;
provided, however, that if (a) more than seventy-five percent (75%) of the
replacement cost of the Improvements shall be damaged or destroyed, (b) the
damage or destruction shall occur during the last twelve (12) months of the
Lease Term, or (c) the insurance proceeds shall be insufficient to repair or
restore the Premises or shall for any reason be unavailable, then in any of such
events Lessor may, at its option, terminate this Lease on thirty (30) days’
written notice given to Lessee within forty-five (45) days following the date of
the casualty, and this Lease shall terminate on the thirtieth (30th) day
following Lessor’s notice as if such date were originally set forth as the
termination date herein. If Lessor shall not elect to terminate this Lease as
set forth herein, Lessor shall proceed with all due diligence to restore the
Premises to the condition existing as of the date of the casualty (excluding any
modifications or additions thereto made by Lessee, unless otherwise agreed), and
Base Rent shall abate during the period of such restoration to the extent that
the Premises shall be untenantable. Lessee shall promptly resume its business
operations in the Premises as set forth herein upon completion of such
restoration. Notwithstanding the foregoing, in the event that the damage or
destruction is such that more than three hundred sixty (360) days will be
required to repair or restore the same, as reasonably determined by the parties
within thirty (30) days from the date of the casualty, then Lessee may likewise
terminate this Lease on thirty (30) days’ written notice given to Lessor within
forty-days (45) following the date of the casualty.

17. Condemnation: If all or such portion of the Premises so as, in the
reasonable judgment of Lessor, to make the balance thereof untenantable is
condemned by eminent domain for any public or quasi-public use or purpose or is
transferred in avoidance of an exercise of the power of eminent domain (an
“Appropriation”), then this Lease shall terminate as of the date that title
vests in the condemning authority. All Base Rent and Additional Rent shall be
paid up to such date of termination and Lessee shall have no further claim
against Lessor nor against the condemning authority for the value of any
unexpired term of the Lease, and Lessor shall be entitled to receive any and all
proceeds awarded on account of such Appropriation. Notwithstanding the
foregoing, Lessee shall have the right to receive compensation or damages for
the unamortized costs, depreciated on a straight line basis over the Lease Term,
of its leasehold improvements, fixtures and removable personal property and
Lessee shall be entitled to so called “moving and relocation benefits” and any
award payable with respect to the “good will” of the business conducted on the
Premises by Lessee, provided however that no such claim shall diminish Lessor’s
award. In the event of an Appropriation of a portion of the Premises which does
not result in a termination of this Lease as provided above, the Base Rent
payable hereunder shall be abated in the proportion which the portion of the
Premises so taken bears to the total Premises immediately prior to the
Appropriation. The entire award made by reason of any such partial Appropriation
shall belong entirely to Lessor. Notwithstanding the foregoing, Lessee shall
have the right to receive compensation or damages for the unamortized costs,
depreciated on a straight line basis over the Lease Term, of its leasehold
improvements, fixtures and removable personal property and Lessee shall be
entitled to so called “moving and relocation benefits” and any award payable
with respect to the “good will” of the business conducted on the Premises by
Lessee, provided however that no such claim shall diminish Lessor’s award.

18. Signs: Lessee shall not place, erect or display any signs, notices or
advertisements on any part of the exterior of the Premises without the prior
written consent of Lessor, which consent shall not be unreasonably withheld. All
signs shall be installed and maintained at the expense of Lessee and shall be in
compliance with any sign ordinance now in effect or hereafter enacted by any
governmental authority having jurisdiction over the Premises. Any signs placed
upon the Premises by Lessee which are not approved by Lessor may be removed at
the expense of Lessee by Lessor. Further, Lessee shall not alter, remove or
relocate

 

7



--------------------------------------------------------------------------------

any existing sign(s) upon the Premises without the prior written consent of
Lessor, which consent shall not be unreasonably withheld.

19. Utilities: Lessee shall pay for all fuel, gas, oil, heat, electricity,
power, water, telephone, trash removal and other utilities which may be
furnished to or used by it in the Premises during the Lease Term. Lessee
covenants to pay the charges for such utility services on or before the dates
when such payments shall be due and to keep the Premises free and clear of any
lien or encumbrance of any kind whatsoever constituting a charge against the
Premises arising from the nonpayment or a delinquency in payment for said
utility services.

20. Intentionally Omitted.

21. Assignment and Subletting:

(a) Consent of Lessor Required: Lessee shall not assign, mortgage, or encumber
this Lease, nor sublet or mortgage the Premises or any part thereof, without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, conditioned or delayed. Any attempted transfer, mortgage, assignment
or subletting, including any involuntary transfers or assignments by operation
of law, without such consent shall be void, shall constitute an Event of Default
and shall confer no rights upon any third person. No such transfer, mortgage,
assignment or subletting shall relieve Lessee of its liability for the full
performance of all of the terms, agreements, covenants and conditions of this
Lease. A consent by Lessor to one transfer, mortgage, assignment or subletting
shall not operate as a waiver of this paragraph as to any further transfer,
mortgage, assignment or subletting and this paragraph shall apply to any
transferee, assignee or sublessee. Lessee shall reimburse Lessor for Lessor’s
reasonable attorneys’ fees and costs (not to exceed, however, Five Hundred and
No/100 Dollars ($500.00)) in connection with the processing and documentation of
any such requested transfer, mortgage, assignment or subletting.

(b) Documentation of Transfers: Each transfer, mortgage, assignment or
subletting to which there has been consent shall be by an instrument in writing
in a form satisfactory to Lessor, and shall be executed by (i) the transferor,
mortgagor, assignor or sublessor, who shall affirm its continuing liability
under the Lease; (ii) the transferee, mortgagee, assignee or sublessee, who
shall agree in writing for the benefit of Lessor to assume, to be bound by and
to perform the terms, covenants and conditions of this Lease; and (iii) by
Lessor, for the purpose of acknowledging its consent. One executed copy of such
written instrument shall be delivered to Lessor. The acceptance of Base Rent
from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to the transfer, mortgage, assignment or
subletting of the Premises.

(c) Deemed Transfers: If Lessee (including any entity later becoming Lessee) is
a corporation (excepting a corporation whose stock is publicly traded on a
nationally recognized stock exchange or is traded Over the Counter on the Nasdaq
or NMS systems), limited liability company, partnership or association, the
transfer, assignment or hypothecation of more than forty-nine percent (49%) of
any stock or other interest in such corporation, limited liability company,
partnership or association shall be deemed an assignment or transfer within the
meaning of and subject to this Paragraph 21. Notwithstanding the foregoing,
Lessor hereby acknowledges and consents to Lessee’s right, without further
approval from Lessor but with written notice to Lessor before or as soon
thereafter as is practicable, to sublease the Premises or assign its interest in
this Lease (i) to a corporation that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with
Lessee; (ii) in the event of the merger or consolidation of Lessee with another
corporation; or (iii) in the event of a sale or transfer of all or substantially
all of the stock of Lessee or all or substantially all of Lessee’s assets
(collectively, the “Permitted Transfers”). No Permitted Transfer shall relieve
Lessee of its liability under this Lease and Lessee shall remain liable to
Lessor for the payment of all Base Rent and additional rent and the performance
of all covenants and conditions of this Lease applicable to Lessee.

 

8



--------------------------------------------------------------------------------

(d) Adjustment to Rental: In the event Lessee shall assign its interest in this
Lease or sublet the Premises, then the Base Rent set forth in Paragraph 4 above
as adjusted shall be increased effective as of the date of such assignment or
subletting, by the excess of the Base Rent and other consideration payable by
any such assignee or sublessee pursuant to such assignment or sublease.
Notwithstanding the foregoing, in no event shall the Base Rent after any such
assignment or subletting be less than the Rent specified in Paragraph 4 above.

(e) Recapture of the Premises: If Lessee proposes to assign Lessee’s interest in
this Lease, Lessor may, at Lessor’s option, upon notice to Lessee within thirty
(30) days after Lessor’s receipt of Lessee’s request for consent, elect to
recapture the Premises, and within sixty (60) days after notice of such election
has been given to Lessee, this Lease shall terminate. If Lessee proposes to
sublet all or any part of the Premises, Lessor may, at Lessor’s option, upon
notice to Lessee within thirty (30) days after Lessor’s receipt of Lessee’s
request for consent, elect to recapture such portion of the Premises as Lessee
proposes to sublet, and within sixty (60) days after notice of such election has
been given to Lessee, this Lease shall terminate as to the portion of the
Premises recaptured. If only a portion of the Premises is recaptured, the Base
Rent payable under this Lease shall be proportionately reduced. If all or a
portion of the Premises is recaptured by Lessor pursuant to this Article 15(e),
Lessee shall promptly execute a termination agreement for the purpose of setting
forth the termination date with respect to the Premises or the recaptured
portion thereof, and prorating the Base Rent and other charges to such date. If
Lessor does not elect to recapture as set forth above, Lessee may thereafter
enter into a valid assignment or sublease with respect to the Premises, provided
that Lessor consents pursuant to this Article 15, and provided, further, that
(i) such assignment or sublease is executed within ninety (90) days after Lessor
has given Lessor’s consent, (ii) Lessee pays all amounts owed to Lessor under
this Lease, and (iii) there is not in existence an Event of Default as of the
effective date of the assignment or sublease.

22. Surrender: At the expiration of this Lease, Lessee shall peaceably and
quietly surrender the Premises to Lessor in a broom-clean and sanitary condition
and in good order, condition and repair, and in at least the same condition as
at the execution of this Lease, other than approved floor plan changes, ordinary
and reasonable wear and tear excepted, free and clear of all liens and
encumbrances. Lessee shall repair any damage or unsightly condition caused by
the removal of any of Lessee’s moveable furniture, equipment, or trade fixtures.
Any trade fixtures or personal property left on the Premises by Lessee at the
termination of this Lease shall belong to Lessor. Lessee agrees to leave for
Lessor all plumbing, heating, air conditioning, lighting and mechanical
equipment, the carpeting and draperies and all signs together with the frames
and electrical structures used in connection with the Premises at the
termination of this Lease. Lessee shall remove all of its own property out of
and off the Premises prior to the expiration date of this Lease, and any
expenses incurred by Lessor to remove Lessee’s property shall be paid for by
Lessee.

23. Title to Improvements: Title to the Improvements and the heating, plumbing,
air conditioning, electrical and mechanical equipment, in or appurtenant
thereto, and all changes, additions and alterations therein, and all renewals
and replacements thereof, when made, erected, constructed, installed or placed
upon the Premises, shall be and remain in Lessor. Provided that Lessee has not
committed an Event of Default, title to any personal property and trade fixtures
owned by Lessee and located in or about the Leased Premises shall remain in
Lessee.

24. Default - Grounds: The occurrence of any of the following events will
constitute an Event of Default on the part of Lessee:

(a) failure to pay any installment of Base Rent, any Additional Rent or any
other sum due and payable hereunder when such payment is due, which failure is
not cured within five (5) days after written notice thereof by Lessor to Lessee;

(b) failure in the performance of any of Lessee’s agreements or obligations
hereunder, such default (except failure in the payment of any installment of
Base Rent, any Additional Rent or any other monetary obligation hereunder)
continuing for fifteen (15) days after written notice thereof from Lessor

 

9



--------------------------------------------------------------------------------

to Lessee, provided that if such default is other than the payment of money and
cannot be cured within such fifteen (15) day period, then an Event of Default
shall not have occurred if Lessee, within such fifteen (15) day period,
commences curing of such failure and diligently and in good faith prosecutes the
same to completion and furnishes evidence thereof to Lessor;

(c) a general assignment by Lessee or Guarantor for the benefit of creditors.

(d) the filing of a voluntary petition in bankruptcy by Lessee or Guarantor or
the filing of an involuntary petition by Lessee’s or Guarantor’s creditors, such
involuntary petition remaining undischarged for a period of sixty (60) days;

(e) Intentionally Omitted;

(f) the appointment of a receiver to take possession of substantially all of
Lessee’s or Guarantor’s assets or of this leasehold, such receivership remaining
undissolved for a period of sixty (60) days;

(g) the levy of a writ of attachment or execution or other judicial seizure of
substantially all of Lessee’s or Guarantor’s assets or this leasehold, such
attachment, execution or other seizure remaining undismissed or undischarged for
a period of sixty (60) days after the levy thereof; or

(h) the occurrence of an Event of Default under any other provision of this
Lease.

25. Default - Remedies:

(a) Lessor’s Right to Re-enter: Upon the happening of any Event of Default,
Lessor, at any time thereafter, may:

(i) with or without notice or demand, declare this Lease to be terminated and
re-enter the Premises or any part thereof (with or without process of law) and
expel or remove therefrom Lessee and all parties occupying the same or any of
them, using such force as may be necessary to do so, and retake possession of
the Premises without prejudice to any remedies that Lessor might otherwise have
by reason of such default; or

(ii) re-enter the Premises at Lessor’s option, without declaring this Lease to
be terminated, and relet the Premises or any part thereof for the account of
Lessee, on such terms and conditions and at such rent as Lessor may then deem
desirable, collecting such rent and applying it to the amount due from Lessee
hereunder, to the expenses of reletting and to any other damages or expenses
sustained by Lessor, recovering from Lessee the difference between the proceeds
of such reletting and the amount of the Base Rent reserved and to be paid by
Lessee hereunder, which sum Lessee shall pay upon demand.

(iii) Should Lessor terminate this Lease by reason of an Event of Default by
Lessee, Lessor may recover from Lessee the amount, at the time of such
termination, equal to the excess, if any, of the amount of Base Rent and charges
equivalent to Base Rent reserved herein for the balance of the term of this
Lease over the then reasonable rental value of the Premises for the same period.
Lessor will not, by any re-entry or other act, be deemed to have terminated this
Lease, or the liability of Lessee for the total Base Rent reserved hereunder or
any installment thereof then due or thereafter accruing or for damages, unless
Lessor notifies Lessee in writing that Lessor has so elected to terminate this
Lease.

(b) Interest on Past Due Amounts: In addition to late charge described in
Paragraph 6 above, if any installment of Base Rent, any Additional Rent or any
other payment is not paid promptly when due, it will bear interest at the rate
of ten percent (10%) per annum from the date on which it becomes due until paid;
provided, however, this provision is not intended to relieve Lessee from any
default in the making

 

10



--------------------------------------------------------------------------------

of any payment at the time and in the manner herein specified. The foregoing
interest, expenses and damages will be recoverable from Lessee by the exercise
of Lessor’s remedies hereinabove set forth.

(c) Bankruptcy of Lessee: In the event of the bankruptcy, reorganization,
liquidation, or dissolution of the Lessee, or in the event Lessee shall make an
assignment for the benefit of creditors, or in the event Lessee shall seek
similar relief under any present or future Federal or State bankruptcy act,
which relief results in a stay of the termination of this Lease, then, the rent
payable hereunder shall be deemed to be an administrative expense. In addition,
the Lessee, as debtor in possession, or if appointed, the Trustee in bankruptcy,
must assume or reject this Lease within sixty (60) days (or such shorter period
of time as may be permitted by law) after the filing of the petition in
bankruptcy.

(d) Remedies Cumulative: The remedies of Lessor specified herein will be
cumulative as to each default to the extent allowed by law. Additionally, Lessor
shall be entitled to all rights and remedies granted to a lessor in equity, at
law, or by statute.

26. Right to Cure: In the event Lessor shall neglect or fail to perform or
observe any of the covenants, provisions or conditions contained in this Lease
on its part to be performed or observed, and such failure continues for thirty
(30) days after written notice of default (or if more than thirty (30) days
shall be required because of the nature of the default, if Lessor shall fail to
commence the curing of said default within the thirty (30) day period and
proceed diligently thereafter to complete the curing of the default, then Lessor
shall be responsible to Lessee for any actual damages sustained by Lessee as a
result of Lessor’s breach, but not special or consequential damages.

27. Holding Over: It is agreed that the date of termination of this Lease and
the right of Lessor to recover immediate possession of the Premises thereupon is
an important and material matter affecting the parties hereto and the rights of
third parties, all of which have been specifically considered by Lessor and
Lessee. In the event of any continued occupancy or holding over of the Premises
without the express written consent of Lessor beyond the end of the term hereof,
whether in whole or in part, or by leaving property on the Premises, which
property remains on the Premises for a period of fifteen (15) days following
written notice by Lessor to Lessee directing Lessee to remove such property,
this Lease will be deemed a monthly tenancy and Lessee will pay the greater of
(a) one and one-half (1-1/2) times the Base Rent then in effect pursuant to
Paragraph 4, in advance at the beginning of each held-over month, plus any other
charges or payments contemplated in this Lease, or (b) any other costs,
expenses, damages, liabilities, and attorney’s fees incurred by Lessor on
account of Lessee’s holding over.

28. Statement from Lessee: Lessee shall, at any time and from time to time,
within five (5) days after written request by Lessor, without charge, execute,
acknowledge and deliver to Lessor a written statement certifying that this Lease
is unmodified and in full force and effect if such is the fact (or, if there has
been any modification thereof, stating the modification) and the dates to which
Base Rent and other charges have been paid in advance, if any. It is understood
that any such statement may be relied upon by any prospective purchaser of
Lessor, or by any mortgagee or assignee of any mortgage of Lessor, or by the
trustee or beneficiary of any deed of trust constituting a lien upon the
Premises.

29. Notices - Manner of Giving: All notices required to be given hereunder are
to be in writing. Such notice shall personally be delivered or sent by United
States certified mail, return receipt requested, postage prepaid, addressed to
Lessor at c/o Pacific Companies, 1702 East Highland, Suite 310, Phoenix, Arizona
85016, with a copy to William B. Shearer, Jr., Esq., Powell Goldstein LLP, 1201
West Peachtree Street, NW, Atlanta, GA 30309, and to Lessee at
                                        , or to such other place as the
respective addressee may have designated in a written notice to the other party.
Service by mail will be deemed to have occurred three (3) days after deposit of
the notice in the United States mail.

30. Lessor’s Right to Perform Lessee’s Covenants: If Lessee shall at any time
fail to pay any sum in accordance with the provisions hereof, or shall fail to
make any other payment or perform any other act on its part to be made or
performed, then Lessor, after ten (10) days’ written notice to Lessee following

 

11



--------------------------------------------------------------------------------

any other grace period or extensions allowed in this Lease (or without notice in
case of emergency) and without waiving, or releasing Lessee from any obligation
of Lessee contained in this Lease, may, but shall be under no obligation to:
(a) pay any sum payable by Lessee pursuant to the provisions hereof; or (b) make
any other payment or perform any other act on Lessee’s part to be made or
performed as in this Lease provided; and may enter upon the Premises for any
such purpose, and take all such action thereon, as may be necessary therefor.
All sums so paid by Lessor and all costs and expenses, including reasonable
attorneys’ fees, incurred by Lessor in connection with the performance of any
such act shall be paid by Lessee to Lessor on demand, together with interest
thereon at the rate of fifteen percent (15%) per annum from the respective dates
of Lessor’s making of each such payment or incurring of each such cost and
expense, including reasonable attorney’s fees, until repaid by Lessee in full.

31. Waiver: No waiver of any default by either party hereunder will be implied
from any omission by either party to take action on account of such default if
such default persists or is repeated, and no express waiver will affect any
default other than the default specified in the waiver, and then such waiver
will be operative only for the time and to the extent therein stated. A waiver
by either party of any provision hereof will not be construed as a waiver of any
subsequent breach of the same provision, nor will the consent or approval by
either party to or of any act by the other be deemed to waive or render
unnecessary their consent or approval to or of any subsequent similar acts.

32. Time: Time is of the essence of each and every provision of this Lease.

33. No Recording: Lessee shall not record this Lease or any abstract or
memorandum hereof without the prior written consent of Lessor.

34. Subordination by Lessee: Lessor reserves the right to place liens and
encumbrances on the Premises superior in lien and effect to this Lease. This
Lease, and any and all renewals, modifications, replacements or extensions
thereof at the option of Lessor shall be subject and subordinate to any liens
and encumbrances now or hereinafter imposed by Lessor upon the Premises and
Lessee agrees to execute and deliver upon demand such instruments subordinating
this Lease to any such lien or encumbrance as shall be required by Lessor;
provided however, that any such mortgagee or purchaser agrees in the event of
foreclosure to be bound by the terms of this Lease and to honor the tenancy of
Lessee hereunder. Subject to the foregoing, in the event any proceedings are
brought for the foreclosure of any mortgage on the Premises, Lessee will attorn
to the purchaser at the foreclosure sale and recognize the purchaser as the
Lessor under this Lease.

35. Invalidity: If any provision or any part hereof shall be determined to be
invalid, unenforceable or illegal, then such provision shall be deemed severed
from this Lease, and shall not affect the remaining provisions hereof.

36. Construction: This Lease shall not be construed against either Lessor or
Lessee. This Lease, its construction, validity and effect, shall be governed and
construed by and in accordance with the laws of the State of Arizona.

37. Attorneys’ Fees: In the event that it becomes necessary for any party to
employ an attorney to enforce any of the terms or provisions of this Lease, the
defaulting party shall pay to the prevailing party all reasonable attorneys’
fees and court costs (if any) in connection therewith, the amount to be fixed by
the court without a jury.

38. Binding Effect: Subject to the limitations of Paragraph 21 above, this Lease
shall inure to the benefit of and shall be binding upon the parties, their
heirs, personal representatives, successors and permitted assignees.

39. Net Lease: It is the purpose and intent of Lessor and Lessee that the Base
Rent and Additional Rent payable under this Lease shall be absolutely net to
Lessor so that this Lease shall net to Lessor, the Base Rent and Additional Rent
specified in this Lease and that except as expressly set forth in

 

12



--------------------------------------------------------------------------------

this Lease, all costs, operating expenses, taxes, premiums, fees, interest,
charges, expenses, reimbursements and obligations of every kind and nature
whatsoever relating to Lessee’s use and occupation of the Premises which may
arise or become due during or out of the term of this Lease shall, except as
expressly set forth in this Lease, be paid or discharged by Lessee.

40. Conveyance by Lessor: In the event Lessor or any successor Lessor shall
convey or otherwise dispose of the Premises, it shall thereupon be released from
all liabilities and obligations imposed upon the Lessor under this Lease (except
those accruing prior to such conveyance or other disposition) and such
liabilities and obligations shall be binding solely upon the then owner of the
Premises.

41. No Personal Liability to Lessor: Lessee shall look solely to Lessor’s
interest in the Premises for the satisfaction of any judgment or decree
requiring the payment of money by Lessor which is based on any default under
this Lease. No other property or assets of Lessor, or any member, partner of, or
shareholder or investor in Lessor, shall be subject to levy, execution or other
enforcement procedures for satisfaction of any such judgment or decree.

42. Intentionally Omitted.

43. Intentionally Omitted:

44. No Partnership: Nothing contained in this Lease shall be deemed or construed
as creating an agency, partnership or joint venture relationship between Lessor
and Lessee or between Lessor and any other party, or cause Lessor to be
responsible in any way for the debts or obligations of Lessee or any other
party.

45. Intentionally Omitted.

46. Intentionally Omitted: Lessor shall have no liability to Lessee for any
damages resulting from Lessor’s failure to give any consent, approval or
instruction expressly reserved in this Lease to Lessor. Lessee acknowledges and
agrees that Lessee’s sole remedy in any such event shall be to commence an
action against Lessor seeking injunctive relief.

47. Survival of Obligations: Lessee’s obligations set forth in this Lease shall
survive the expiration or earlier termination of this Lease with respect to
acts, omissions, liabilities and amounts which occurred or accrued, as the case
may be, prior to the expiration or earlier termination of this Lease. Similarly,
Lessor’s obligations to Lessee contained in this Lease shall survive the
expiration or earlier termination of this Lease with respect to such acts,
omissions, liabilities and amounts which occurred or accrued, as the case may
be, prior to the expiration or earlier termination of this Lease.

48. Entire Agreement: This Lease constitutes the entire agreement between Lessor
and Lessee with respect to the lease of the Premises and supersedes any and all
other prior written or oral agreements or understandings with respect to the
Premises. This Lease may not be modified or amended in any respect except by an
instrument signed in writing by both Lessor and Lessee.

49. Rubbish Removal: Lessee shall keep the Premises clean, both inside and
outside, at its sole cost and expense and shall remove the ashes, garbage,
excelsior, straw, and other refuse from the Premises. Lessee shall not bum any
materials or rubbish of any description upon the Premises. Lessee shall keep all
accumulated rubbish in covered containers and shall have same removed regularly.

 

13



--------------------------------------------------------------------------------

50. Hazardous Materials:

(a) Hazardous Materials Laws: “Hazardous Materials Laws” means any and all
federal, state or local laws, ordinances, rules, decrees, orders, regulations or
court decisions (including the so-called “common-law”) relating to hazardous
substances, hazardous materials, hazardous waste, toxic substances,
environmental conditions on, under or about any of the improved real properties
comprising the Premises, or soil and ground water conditions, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), as amended, 42 U.S.C. .9601, et seq., the Resource
Conversation and Recovery Act (“RCRA”), 42 U.S.C. 6901, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. 1801, et seq., any amendments to the
foregoing, and any similar federal, state or local laws, ordinances, rules,
decrees, orders or regulations.

(b) Hazardous Materials: “Hazardous Materials” means any chemical, compound,
material, substance or other matter that: (i) is a flammable explosive,
asbestos, radioactive material, nuclear medicine material, drug, vaccine,
bacteria, virus, hazardous waste, toxic substance, petroleum product, or related
injurious or potentially injurious material, whether injurious or potentially
injurious by itself or in combination with other materials; (ii) is controlled,
designated in or governed by any Hazardous Materials Law; (iii) gives rise to
any reporting, notice or publication requirements under any Hazardous Materials
Law; or (iv) gives rise to any liability;-responsibility or duty on the part of
Lessee or Lessor with respect to any third person under any Hazardous Materials
Law.

(c) Use: Except as expressly provided otherwise in this Lease, Lessee shall not
allow any Hazardous Material to be used, generated, released, stored or disposed
of on, under or about, or transported from, any of the Premises, unless such use
is conducted in compliance with the provisions of this Paragraph 50.

(d) Compliance With Laws: Lessee shall comply with, and shall maintain its
operations on the Premises in compliance with, all Hazardous Materials Laws.
Lessee shall perform any monitoring, investigation, clean-up, removal and other
remedial work (collectively, “Remedial Work”) required as a result of any
release or discharge by Lessee of Hazardous Materials affecting the Premises or
any violation of Hazardous Materials Laws by Lessee or any assignee or sublessee
of Lessee or their respective agents, contractors, employees, licensees, or
invitees. Lessor shall have the right to intervene in any governmental action or
proceeding involving any Remedial Work, and to approve performance of the work,
in order to protect Lessor’s interests.

(e) Compliance With Insurance Requirements: Lessee shall comply with the
requirements of Lessor and Lessee’s respective insurers regarding Hazardous
Materials.

(f) Notice; Reporting: Lessee shall notify Lessor, in writing, within two
(2) days after any of the following: (a) a release or discharge of any Hazardous
Material, whether or not the release or discharge is in quantities that would
otherwise be reportable to a public agency; (b) Lessee’s receipt of any order of
a governmental agency requiring any Remedial Work pursuant to any Hazardous
Materials Laws; (c) Lessee’s receipt of any warning, notice of inspection,
notice of violation or alleged violation, or Lessee’s receipt of notice or
knowledge of any proceeding, investigation of enforcement action, pursuant to
any Hazardous Materials Laws; or (d) Lessee’s receipt of notice or knowledge of
any claims made or threatened by any third party against Lessee or the Premises
relating to any loss or injury resulting from Hazardous Materials. Lessee shall
deliver to Lessor copies of all test results, reports and business or management
plans required to be filed with any governmental agency pursuant to any
Hazardous Materials Laws.

(g) Termination; Expiration: Upon the termination or expiration of this Lease,
Lessee shall remove any equipment, improvements or storage facilities utilized
by Lessee in connection with any Hazardous Materials and shall clean up,
detoxify, repair and otherwise restore the Premises to a Hazardous Materials
condition comparable to such condition as existed on the Commencement Date.

 

14



--------------------------------------------------------------------------------

(h) Indemnity: Lessee shall protect, indemnify, defend and hold Lessor harmless
for, from and against any and all claims, costs, expenses, suits, judgments,
actions, investigations, proceedings and liabilities arising out of or in
connection with any breach by Lessee of any provisions of this Paragraph 50 or
directly or indirectly arising out of the use, generation, storage, release,
disposal or transportation of Hazardous Materials by Lessee or any sublessee or
assignee of Lessee, or their respective agents, contractors, employees,
licensees, or invitees, on, under or about the Premises during the Lease term or
Lessee’s occupancy of Premises. Neither the consent by Lessor to the use,
generation, storage, release, disposal or transportation of Hazardous Materials
nor the strict compliance with all Hazardous Material Laws shall excuse Lessee
from Lessee’s indemnification obligations pursuant to this Paragraph 50(h). The
foregoing indemnity shall be in addition to and not a limitation of the
indemnification provisions of Paragraph 14 of this Lease.

(i) Assignment; Subletting: If Lessor’s consent is required for an assignment of
this Lease or a subletting of the Premises, Lessor shall have the right to
refuse such consent if the possibility of a release of Hazardous Materials is
materially increased as a result of the assignment or sublease.

(j) Entry and Inspection; Cure: Lessor and its agents, employees and
contractors, shall have the right, but not the obligation, to enter the Premises
at all reasonable times to inspect the same and Lessee’s compliance with the
terms and conditions of this Paragraph 50, or to conduct investigations and
tests. No prior notice to Lessee shall be required in the event of an emergency,
or if Lessor has reasonable cause to believe that violations of this Paragraph
50 have occurred, or if Lessee consents at the time of entry. In all other
cases, Lessor shall give at least three (3) days prior notice to Lessee. Lessor
shall have the right, but not the obligation, to remedy any violation by Lessee
of the provisions of this Paragraph 50 or to perform any Remedial Work which is
necessary or appropriate as a result of any governmental order, investigation or
proceeding attributable to the acts or omissions of Lessee or any sublessee or
assignee or their respective agents, servants, contractors or employees. Lessee
shall pay, upon demand, as additional rent, all costs incurred by Lessor in
remedying such violations or performing all Remedial Work, plus interest thereon
at the rate of fifteen percent (15%) per annum from the date of demand until the
date received by Lessor.

(k) Event of Default: The release or discharge by Lessee or any sublessee or
assignee or their respective agents, servants, contractors or employees of any
Hazardous Material or the violation by Lessee or any sublessee or assignee or
their respective agents, servants, contractors or employees of any Hazardous
Materials Law shall constitute an Event of Default by Lessee under this Lease.
In addition to and not in lieu of the remedies available under this Lease as a
result of such Event of Default, Lessor shall have the right, without
terminating this Lease, to require Lessee to suspend its operations and
activities on the Premises affected thereby until Lessor is satisfied that
appropriate Remedial Work has been or is being adequately performed and Lessor’s
election of this remedy shall not constitute a waiver of Lessor’s right
thereafter to pursue the other remedies set forth in this Lease.

51. Representations and Warranties of Lessee: Lessee represents and warrants to
Lessor as follows:

Authority of Lessee: Lessee is a corporation, duly incorporated in Washington,
validly existing and qualified to do business in the State of Illinois. The
persons who have executed this Lease on behalf of Lessee are duly authorized to
do so.

Enforceability: This Lease constitutes the legal, valid and binding obligation
of Lessee, enforceable against Lessee in accordance with its terms, subject,
however, to bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws relating to or affecting the rights of creditors generally,
general principles of equity, whether enforceability is considered in a
proceeding in equity or at law and to the qualification that certain waivers,
procedures, remedies and other provisions of this Lease may be unenforceable
under or limited by applicable law, however, none of the foregoing shall prevent
the practical realization to Lessor of the benefits intended by this Lease.

 

15



--------------------------------------------------------------------------------

52. Representations and Warranties of Lessor: Lessor represents and warrants to
Lessee as follows:

Authority of Lessor: Lessor is a limited liability company, duly organized in
Arizona, validly existing and qualified to do business in the State of Illinois.
The persons who have executed this Lease on behalf of Lessor are duly authorized
to do so.

Enforceability: This Lease constitutes the legal, valid and binding obligation
of Lessor, enforceable against Lessor in accordance with its terms, subject,
however, to bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws relating to or affecting the rights of creditors generally,
general principles of equity, whether enforceability is considered in a
proceeding in equity or at law and to the qualification that certain waivers,
procedures, remedies and other provisions of this Lease may be unenforceable
under or limited by applicable law, however, none of the foregoing shall prevent
the practical realization to Lessor of the benefits intended by this Lease.

53. Severability. If any provision of this Lease shall be determined to be void
by any court of competent jurisdiction, then such determination shall not affect
any other provision of this Lease and all such other provisions shall remain in
full force and effect. It is the intention of Lessor and Lessee that if any
provision of this Lease is capable of two constructions, one of which would
render the provision void and the other of which would render the provision
valid, then the provision shall have the meaning which renders it valid.

54. Intentionally Omitted.

55. Waiver of Redemption. Lessee hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event Lessee
shall be evicted or dispossessed for any cause, or in the event of Lessor
obtaining possession of the Premises by reason of the violation by Lessee of any
of the covenants and conditions of this Lease or otherwise. The rights given to
Lessor in this Paragraph 55 are in addition to any rights that may be given to
Lessor by any statute or otherwise.

56. Intentionally Omitted.

57. Brokerage Disclosure. Lessor and Lessee acknowledge and agree that Lessor
has disclosed to Lessee that Lessor and/or Lessor’s Affiliates or constituent
partners or members may be licensed real estate brokers in the State of Arizona
and that employees, affiliates and constituent partners or members of Lessor,
Lessor’s affiliates and/or Lessor’s constituent partners may be licensed real
estate salespersons in the State of Arizona.

58. Waiver of Right to Jury Trial. LESSOR AND LESSEE EACH WAIVE THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING OR HEARING BROUGHT
BY EITHER LESSOR OR LESSEE AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED TO THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE OR
LESSEE’S USE OR OCCUPANCY OF THE PREMISES, INCLUDING ANY CLAIM OF INJURY OR
DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT OR FUTURE LAW,
STATUTE, REGULATION, CODE OR ORDINANCE.

[SIGNATURES ON FOLLOWING PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this lease on the day and year
first above written:

 

LESSOR

   

LESSEE:

VAN NUYS AIRPARK BUILDING 5, LLC,

an Arizona limited liability company

   

ADVENTURE VENDING, INC.

a Washington corporation

By: 

  Levine Investments Limited Partnership, an Arizona limited partnership      

By: 

 

/s/ William S. Levine

   

By: 

 

/s/ David W. Cole

Name: 

 

William S. Levine

   

Name: 

 

David W. Cole

Its: 

 

General Partner

   

Title: 

 

President

 

17



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

LOT 9 IN ELMHURST-ALGONQUIN INDUSTRIAL PARK UNIT NO. 1, BEING A RESUBDIVISION OF
PART OF LOT 3 IN LINNEMAN’S DIVISION IN SECTION 23, TOWNSHIP 41 NORTH, RANGE 11,
EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

18